Citation Nr: 9931738	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1941 
to August 1942, and from April 1945 to February 1946.  The 
veteran was a prisoner-of-war (POW) of the Japanese Imperial 
Government from April 10, 1942 to August 31, 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

An historical review of the record discloses that in July 
1990 the RO denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant submitted a timely notice of disagreement and was 
furnished a Statement of the Case (SOC).  The appellant 
failed to perfect her appeal, and the decision became final.  

The appellant subsequently attempted to reopen her claim, 
and, in April 1998, the RO concluded that new and material 
evidence had been submitted, and denied her claim of service 
connection for the cause of the veteran's death.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death which was denied in July 1990.  

The Board notes that a personal hearing was scheduled for May 
13, 1997, and it was noted that the appellant appeared at the 
VARO on that date.  There is no hearing transcript in the 
claims folder from this date; however, the Board notes a 
report of contact which indicated that the appellant had 
requested an informal hearing merely to clarify her 
contentions as to the cause of the veteran's death, and to 
submit evidence in support of this contention.  The appellant 
reported as much in a VA Form 21-4138 Statement in Support of 
Claim, which was dated the day of the scheduled hearing, May 
13, 1997.  The Board therefore concludes that the record 
indicates that there is no hearing transcript on file, 
because no formal hearing for which a transcript would be 
made, was conducted.  

The Board also notes that the appellant attempted to obtain 
representation in August 1998.  In order to designate a 
recognized organization as his or her representative, an 
appellant must execute a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative."  
38 C.F.R. 20.602 (1999).  In this case, the appellant 
completed the VA Form 21-22, indicating that she wanted 
representation by a "US. VETERANS ORGANIZATION."  The RO 
returned the form to the appellant for clarification, 
requesting that she specifically select an organization that 
she wanted to be represented by.  The appellant was asked to 
respond within 60 days, and was told that if she failed to do 
so it would be assumed that she did not desire 
representation.  To date, no response to this notice has been 
submitted.  Therefore, the Board shall presume that the 
appellant does not desire representation in her appeal.  


FINDINGS OF FACT

1.  In July 1990 the RO denied reopening the claim of service 
connection for the cause of death.  

2.  Additional evidence submitted since the July 1990 RO 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1990 determination 
wherein the RO denied reopening a claim of entitlement to 
service connection for the cause of death is not new and 
material, and the appellant's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1990 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

Review of the veteran's service records reveals an Affidavit 
for Philippine Army Personnel.  The veteran reported his 
history of service in this form.  In the affidavit, he 
indicated that he was late in returning to full military 
status because he was sick and confined at home.  

In January 1946 an x-ray of the veteran's chest was 
interpreted as revealing a radiologically healthy chest.  

Separation examination in February 1946 found the 
cardiovascular system to be 'OK', clear lungs, and no ear, 
nose, and throat abnormalities.  Blood pressure was 122/68.  
The blood serology result was described as negative.  No 
diagnosis, including pneumonia and anemia, was documented.  

The veteran's death certificate shows that he died on June 
[redacted], 1970.  The direct cause of death was listed as pneumonia, 
and anemia was listed as another significant condition 
contributing to death but not related to the disease or 
condition causing death.  

The appellant raised a claim of service connection for the 
cause of death in August 1975.  

In a correspondence dated from January of 1976, Dr. R.D.A. 
reported that he had treated the veteran for pulmonary 
tuberculosis from January 1959 to June 1970 and that his case 
turned resistant due to "intermitency" of treatment.  

A joint affidavit dated April 1976 indicated that the veteran 
experienced bodily harm while he was a POW, and contracted 
some illness or sickness as a result.  They reported that the 
veteran became very sickly, resulting in his early death in 
June 1970 because he never recovered from the illness he 
contracted in the service.  

The appellant submitted a statement in April 1976 contending 
that her husband became sickly following his release in 
August 1942.  She also reported that he became sickly 
following his discharge in February 1946.  





The appellant submitted an affidavit in April 1976 contending 
that the cause of the veteran's death was pulmonary 
tuberculosis, and that the veteran contracted this illness 
while he was in the military.  

In May 1976, the appellant was notified that her claim of 
service connection for the cause of death was denied.  

A medical certificate from Dr. D.J. dated in June 1976 
indicates that the veteran was diagnosed with minimal 
pulmonary tuberculosis and asthmatic bronchitis in March 
1950.  

A July 1976 joint affidavit noted that the veteran had 
contracted pulmonary tuberculosis while he was in the 
service.

In a statement dated from November of 1976, Dr. T.R.M. noted 
that he had treated the veteran for pulmonary tuberculosis 
from October 1943 to June 1944.  

In January 1990, the appellant submitted a formal claim to 
re-open her claim of service connection for the cause of the 
veteran's death.  This claim was denied by the RO in July 
1990.  The appellant did not perfect her appeal on this 
claim, and the decision became final.  

In February 1997, the appellant submitted a claim to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  She also requested a hearing.  The 
hearing was scheduled for May 13, 1997.  

The record shows that the appellant appeared at the VARO on 
May 13, 1997.  In a written statement completed at the RO, 
the appellant verified that she had requested the hearing to 
clarify the real cause of her husband's death and supplied 
the RO with evidence in support of her claim.  A report of 
contact indicated that the appellant had requested the 
hearing to clarify her arguments and to submit new evidence.  

The evidence submitted by the appellant consisted of 
previously submitted documents as well as other documents 
that had not been previously submitted.  There is a written 
statement dated in October 1976 from Dr. T.R.M. in which he 
indicated that he had treated the veteran for pulmonary 
tuberculosis from October 1943 to June 1944.  There is also a 
joint affidavit dated in May 1997, signed by multiple 
parties, contending that the veteran died in June 1970 as a 
result of "P.T.B."  (pulmonary tuberculosis) and 
"desentery" (presumed to be dysentery).  The appellant also 
contended that the death certificate indicating that the 
cause of death was from pneumonia was erroneous and that the 
true cause of death was pulmonary tuberculosis and dysentery.  
In support of her claim she referred to hospital records from 
Chinese General Hospital.  

In July 1997 the Region I Medical Center indicated that 
records from 1950 regarding treatment of the veteran were not 
available because they had been destroyed by natural 
calamities and termites.  

In August 1997, the Chinese General Hospital certified that 
the veteran had died with a diagnosis of pneumonia while 
under the service of Dr. J.Y.  A September 1997 letter from 
Dr. J.Y. indicated that the veteran had died of pneumonia and 
anemia.  

In September 1997, Dr. T.R.M. wrote that no clinical records 
pertaining to his treatment of the veteran were made by him 
during his treatment of the veteran.  

A joint affidavit dated in June 1998 again essentially 
contended that the veteran's death was caused by an illness 
incurred while in the service as a POW.  

In October 1998 the appellant submitted an affidavit 
contending that the veteran had died of tuberculosis which 
was incurred in service.  

In March 1999 a joint affidavit was submitted contending that 
the veteran had died of an illness incurred in service.  

A personal hearing before the RO was held in March 1999.  The 
appellant contended that the cause of the veteran's death was 
pulmonary tuberculosis and that the death certificate was 
erroneous.  Transcript, p. 1.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.
When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the July 1990 determination.  The evidence 
presented since the July 1990 rating decision includes a May 
1997 joint affidavit; an October 1976 statement from Dr. 
T.R.M.; a July 1997 statement from Region I Medical Center; a 
written statement from Dr. T.R.M., received in September 
1997; an August 1997 statement from Chinese General Hospital 
and Medical Center; a written statement from Dr. J.Y. dated 
September 1997; a joint affidavit dated in June 1998; an 
October 1998 affidavit signed by the appellant; a joint 
affidavit dated in March 1999; hearing testimony dated in 
March 1999; and a multitude of statements submitted by the 
appellant.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death.  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).

The joint affidavits and the statements and testimony 
provided by the appellant are new, in that they have not been 
previously submitted.  These statements generally contend 
either that the veteran incurred an illness that lead to his 
death or that the veteran's actual cause of death was 
pulmonary tuberculosis and that this condition was incurred 
in service.  These positions are duplicative of previous 
arguments submitted prior to the July 1990 rating decision.  
There are several affidavits that contended that the 
veteran's death was caused by an illness incurred while he 
was a POW.  The contention that the veteran died from 
pulmonary tuberculosis was asserted in a June 1976 affidavit 
signed by the appellant and was indicated in the July 1976 
joint affidavit.  Such evidence is therefore cumulative of 
previous evidence submitted prior to the July 1990 rating 
decision.  

In addition, the above evidence does not provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability which caused his death.  
See Hodge, supra.  The Board notes that generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The issue of whether the cause of the veteran's death 
resulted from a service-connected disability is an issue of 
medical causation for which competent medical evidence is 
required.  The issue at hand requires competent medical 
evidence because it involves medical causation.  





For these reasons, the May 1997 joint affidavit is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Furthermore, the competent medical evidence of record shows 
that the veteran died of pneumonia reported as the direct 
cause of his death, and anemia as a secondary cause.

In the October 1976 statement, Dr. T.R.M. stated that he had 
treated the veteran for pulmonary tuberculosis from October 
1943 to June 1944.  This is a restatement of his November 22, 
1976 statement in which he stated that he treated the veteran 
for pulmonary tuberculosis from October 1943 to June 1944.  

The November 1976 statement from Dr. T.R.M. was of record 
prior to the July 1990 rating decision.  Therefore, the 
October 1976 statement is redundant of evidence that was 
already of record at the time of the July 1990 final rating 
decision.  Moreover, the competent medical evidence of record 
does not show that the veteran died of pulmonary 
tuberculosis.

The July 1997 statement from Region I Medical Center is new 
in that it was not  submitted prior to the July 1990 
decision; however it does not bear directly and substantially 
upon the specific matter under consideration because the 
statement merely is a reply indicating that records 
pertaining to the veteran were destroyed.  

The same can be said for the statement received in September 
1997 from Dr. T.R.M., in which he stated that no clinical 
records were made by him during the war years 1942 to 1945.  
While new, it does not bear directly and substantially upon 
the specific matter under consideration, service connection 
for the cause of death.  





Such evidence does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability which caused his death, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a); Hodge, 
supra.  

The August 1997 statement from Chinese General Hospital and 
Medical Center and the written statement from Dr. J.Y. dated 
September 1997 are also new; however, they are redundant in 
that they restate what was already made clear in the 
veteran's death certificate (which was submitted prior to the 
July 1990 decision): that the primary cause of the veteran's 
death was pneumonia and that the other contributing cause was 
anemia.  Because such evidence is redundant, it is not new 
and material for purposes of re-opening her claim.  

The Board also notes that other evidence has been submitted 
since the July 1990 decision, including copies of service 
records and affidavits from February 1946 and August 1947; a 
copy of Dr. T.R.M.'s November 1976 statement; a copy of the 
June 1976 medical certificate from Dr. D.J.; and a copy of 
the January 1976 letter from Dr. R.D.A.  

The service records and affidavits from February 1946 and 
August 1946 are either duplicative of previous evidence 
already submitted or do not bear directly or substantially on 
the issue under consideration.  The letters from Dr. T.R.M., 
Dr. D.J., and Dr. R.D.A. are copies of letters that had been 
already submitted prior to the July 1990 decision.  
Therefore, none of the above evidence is new and material.  





In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen her claim of service connection for the cause of the 
veteran's death.  38 C.F.R. § 3.156.  Nor has she referred to 
the existence of evidence that would plausibly be new and 
material.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991). 

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the appellant has submitted new and material evidence under 
section 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters and Elkins, supra.  

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim after finding that new and material evidence had 
been presented, the appellant has not been prejudiced by the 
decision.  In assuming that new and material evidence had 
been presented, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

